Appellee filed its motion to strike the brief of appellant filed herein on the 5th day of November, 1930, which was the day said cause was set down for submission.
It appears that the transcript from county court at law No. 2 in this cause was filed in this court on May 20, 1930, and no brief or assignment of error was filed by appellant herein until November 5, 1930, which was in violation of the requirements of article 2283 of the Revised Civil Statutes, and Rule 38, for the Court of Civil Appeals, 142 S.W. xiii. This does not give sufficient time for appellee to file an answer to the brief, as provided by article 2283, and the motion is granted.
An inspection of the record fails to show any fundamental error apparent, so the judgment of the trial court is affirmed.